     Case 3:19-cv-02087-B Document 97 Filed 01/15/20               Page 1 of 2 PageID 1442



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DIANE D. JONES, individually and on              §
behalf of herself and all others similarly       §
situated,                                        §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   Civil Action No. 3:19-CV-2087-B
                                                 §
REALPAGE, INC. d/b/a LEASINGDESK                 §
SCREENING,                                       §
                                                 §
                Defendant.                       §

                                             ORDER

        By order of reference filed December 9, 2019 (doc. 82), before the Court for determination

is the Memorandum of Law in Support of Motion to Compel Interrogatory Responses and

Production of Documents (doc. 79), filed December 6, 2019. On December 20, 2019, the parties

filed their joint submission (doc. 88) as required by the order dated December 9, 2019 (doc. 83).

        An oral argument concerning the issues in the motions that remained after the parties’

conference, and that were addressed in the joint submission, was conducted on the record on January

15, 2019, and all parties appeared through counsel. After consideration of the relevant filings,

evidence, oral argument, and applicable law, and for the reasons stated on the record during the

hearing, including the agreement of the parties, the motion is GRANTED IN PART and DENIED

IN PART.

1.      The plaintiff’s motion to compel a response to Interrogatory No. 15 is granted. The

defendant must produce its answer to this interrogatory to the plaintiff’s counsel within 14 days of

the date of this order.

                                               -1-
     Case 3:19-cv-02087-B Document 97 Filed 01/15/20                Page 2 of 2 PageID 1443



2.      The defendant’s relevance objection to Interrogatories No. 16 and 17 is overruled, and the

plaintiff’s motion to compel a response to these two interrogatories is granted. The defendant must

produce its answers to these two interrogatories to the plaintiff’s counsel within 21 days of the date

of this order.

3.      The motion to compel a response to Request for Production No. 2 is denied as moot.

4.      All relief not expressly awarded is denied.

        SO ORDERED on this 15th day of January, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                -2-
